Citation Nr: 0622442	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for non-scar residuals 
of a right thigh infection.

2.  Entitlement to a disability rating higher than 10 percent 
for a scar of the right thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In May 2004, the Board remanded this case for the preparation 
of a statement of the case with respect to the issue of 
entitlement to an earlier effective date for the assignment 
of a 10 percent rating for the service-connected scar of the 
right thigh, and for scheduling of a Travel Board hearing 
requested by the veteran.  Upon notification of the time and 
place to appear for his hearing, the veteran withdrew the 
request and asked that the case be returned to the Board.  
Moreover, the veteran was provided the required statement of 
the case in June 2004 and informed of the requirement that he 
submit a timely substantive appeal to perfect his appeal on 
the effective-date issue.  The effective-date issue was not 
thereafter addressed in any written communication from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to that matter.  


FINDINGS OF FACT

1.  The veteran currently has no residual of a right thigh 
infection other than a scar. 

2.  The veteran's scar of the right thigh measures no more 
than 2.5 cm by 4 cm; it does not cause limitation of function 
of the right lower extremity.


CONCLUSIONS OF LAW

1.  Non-scar residuals of a right thigh infection were not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The scar of the veteran's right thigh does not warrant 
more than a 10 percent rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for non-scar 
residuals of a right thigh infection, to include neuropathy.  
He is also seeking an increased disability rating for his 
service-connected scar of the right thigh.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in November 2002, prior to its initial adjudication of 
the claims.  A similar letter was sent in July 2003.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the appellant was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, and has not been provided notice of the 
type of evidence necessary to establish an effective date for 
the claimed increased rating, the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed residuals 
of a right thigh infection, and a rating higher than 10 
percent is not warranted for the right thigh scar.  
Consequently, no disability rating or effective dates will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied any procedural errors in its 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Procedural Considerations

The Board wishes to point out a procedural discrepancy 
between the RO's adjudication of the service connection claim 
and that of the Board.  Service connection was granted for a 
scar of the right thigh in an April 1972 rating decision.  No 
other right thigh residuals were discussed in that rating 
decision, and the decision was not appealed.  The veteran 
filed a claim for service connection for neurological 
residuals of a right thigh infection in October 2002.  In a 
February 2003 rating decision, the RO adjudicated the claim 
on the merits (without explicit reopening or reference to the 
April 1972 decision) and denied service connection for non-
scar residuals of a right thigh infection.  

In a March 2003 notice of disagreement (NOD) on the separate 
issue of entitlement to a total disability rating (TDIU), the 
veteran included discussion of his neurological symptoms of 
the right thigh.  However, the RO apparently treated this as 
a claim to reopen the April 1972 rating decision, rather than 
an NOD with the February 2003 decision.  In an August 2003 
rating decision, the RO denied reopening of the claim of 
entitlement to service connection for non-scar residuals of a 
right thigh infection.  The veteran disagreed with the August 
2003 decision, and the January 2004 statement of the case 
also treated the claim as an attempt to reopen the April 1972 
claim.  

The Board finds that the February 2003 rating decision is the 
only merits adjudication of the issue of entitlement to 
service connection for non-scar residuals of a right thigh 
infection.  The April 1972 decision did not address this 
issue.  Indeed, two issues were specifically enumerated in 
that decision, service connection for: (1) kidney disorder 
and (2) scar, right leg.  The fact that other residuals of a 
right thigh injury were not discussed does not amount to an 
adjudication and denial of such issues.  Therefore, there is 
no reason for further discussion of the April 1972 decision.  

Moreover, the Board believes that the March 2003 NOD is, 
within the bounds of liberal construction, an expression of 
disagreement with the February 2003 rating decision which 
denied service connection for residuals of a right thigh 
infection on the merits.  Indeed, the September 2003 NOD is 
also timely with respect to that decision.  Accordingly, the 
Board has concluded that the issue on appeal relates to the 
RO's February 2003 denial on the merits of the issue of 
entitlement to service connection for non-scar residuals of a 
right thigh infection.  The Board therefore need not address 
as a predicate issue whether new and material evidence has 
been received.  

The Board also notes, consistent with the Court's holding in 
Bernard, that the veteran has not been prejudiced by the 
Board's handling of the issue.  As discussed above, the 
veteran was notified of the evidence necessary to 
substantiate the service connection claim, and the claim was 
adjudicated by the RO on the merits.  The fact that the 
statement of the case discusses reopening of the claim does 
not prejudice the veteran as there is no indication that the 
veteran acted to his detriment based on the statement of the 
case, or that he submitted any additional evidence after the 
statement of the case was mailed to him.  

Accordingly, the Board will proceed with adjudication of the 
claim as denominated above.



Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was treated in 
September1971 for an infection of the right thigh, diagnosed 
as cellulitis, with an apparent hematoma.  The veteran was 
hospitalized in October 1971 and was given a course of 
antibiotics.  The cellulitis resolved and left a 
granulomatous lesion that was excised.  The wound again 
became infected and was treated with antibiotics until it 
resolved.  The service medical and hospitalization records do 
not show that the veteran was found to have a chronic 
neurological disorder or any chronic residual other than a 
scar.  The report of examination for discharge in January 
1972 shows that the veteran's lower extremities were found to 
be normal on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has neuropathy of the right lower 
extremity, diagnosed on VA examination in December 2002, 
there is no post-service medical evidence of such a disorder 
until many years after the veteran's discharge from service, 
or of a nexus between the veteran's current neuropathy and 
his military service.  Moreover, the VA physician who 
examined the veteran in December 2002 stated the opinion 
that, based on the relatively recent appearance of symptoms 
and the superficial nature of the injury, the veteran's 
current neuropathy is not etiologically related to his 
military service.  

The Board notes in passing that the examiner referred to 
additional lab results, but these appear to relate to a 
thyroid panel ordered by the examiner, and were unrelated to 
the neurological disorder.

The veteran submitted a private examination report dated in 
March 1992 and prepared by F.C., M.D.  However, this is a 
rather abbreviated report, and the only finding pertinent to 
the current claim is a notation that the veteran has 
experienced weakness and numbness in his right leg.  This is 
manifestly not a medical nexus opinion, as it gives no 
indication as to the etiology of these complaints.  

Similarly, an August 2003 VA examination report notes a 
"subjective decrease in sensation" above the scar on the 
right thigh.  However, there is no indication that the 
examiner is attempting to relate this finding to the scar, or 
otherwise to the veteran's military service.  

In essence, the evidence of a nexus between the veteran's 
current neuropathy of the right lower extremity and his 
military service is limited to the veteran's own statements, 
which are directly refuted by the December 2002 VA examiner.  
The veteran's statements are not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran is competent to describe his symptoms, and he now 
contends that he has suffered neurological symptoms since 
service.  However, this conflicts with contemporaneous 
accounts and medical evidence reflecting the period after 
service and prior to the current claim.  While the veteran 
mentioned an in-service infection in his February 1972 claim, 
he did not mention any neurological impairment at that time.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

A VA examination in January 1973 disclosed no neurological 
impairment and noted no residuals of the right thigh 
infection other than a scar.  The first medical notation of 
neurological symptoms appears to be the reference to 
complaints of numbness in the right leg by F.C., M.D. in 
March 1992, some 20 years after discharge.  See Curry, 7 Vet. 
App. 59 [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].

Accordingly, the Board finds the opinion of the December 2002 
examiner persuasive with respect to medical nexus and adopts 
the examiner's conclusion that the current neuropathy of the 
right lower extremity is not related to service.  As a 
preponderance of the evidence is against the claim, service 
connection for non-scar residuals of a right thigh infection 
is not in order.



Increased Rating Claim

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent if they 
involve an area or areas exceeding six square inches (39 sq. 
cm) or a 20 percent evaluation if the area or areas exceed 12 
square inches (465 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801. 

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.  

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Notes following Diagnostic Codes 7802-7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Other scars may be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Analysis

The right thigh scar s currently assigned a 10 percent 
disability rating under Diagnostic Code 7804, maximum rating 
available under that code  

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 10 percent or a 
separate compensable rating but has found none.  

In particular, the Board notes that there is no medical 
evidence indicating that the scar is unstable.  

In addition, the August 2003 VA examiner found no decrease in 
range of motion of the leg due to the scar.  Moreover, he 
found that the scar measured only 2 cm by 4 cm.  Similarly, 
the veteran's private physician, F.C., M.D. reported in March 
1992 that the scar measured 2.5 cm by 4 cm.  A June 1998 VA 
examiner reported identical measurements.  The December 2002 
examiner reported measurements of 1 inch by 1.5 inches.  
Thus, with the largest measurement, the scar totals only 10 
sq. cm.  This area of involvement would not even justify a 10 
percent rating under Diagnostic Code 7801 or Diagnostic Code 
7802.

Given the veteran's complaint of limitation of function of 
his right leg, the Board has also considered whether 
Diagnostic Code 7805 might be appropriate.  The veteran 
reported weakness and fatigue to the December 2002 VA 
examiner; however, on objective examination, the veteran was 
found to have 5 out 5 strength with good muscle mass and 
muscle tone.  There was no muscular atrophy.  Reflexes were 
brisk and equal.  Other complaints were related to 
neurological impairment of the right lower extremity, which 
is not service connected.  VA outpatient treatment reports 
show no more than a casual mention of the right thigh 
disability, and do not demonstrate any functional impairment.  
The August 2003 VA examiner noted that the scar was tender, 
but found no decrease in range of motion of the leg due to 
the scar.  The examiner noted that there may be limited 
motion due to pain.  However, even assuming that this pain is 
due to the scar and not due to neurological impairment or 
other non-service connected factors, the examiner's statement 
is inconclusive and is not afforded significant probative 
weight.  Based on the presence of non-service connected 
disabilities of the right leg, and the specific finding that 
there was no limitation of motion due to the scar, the Board 
finds that a rating under Diagnostic Code 7805 is not 
appropriate.

The Board notes that the schedule for rating skin 
disabilities was amended effective August 30, 2002.  As the 
veteran's claim was filed in October 2002, after the 
effective date of the amendment, only the current version of 
the regulations may be applied in this case.  

Accordingly, the Board finds that more than a 10 percent 
rating for a scar of the right thigh is not in order.

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
right thigh scar and that the  manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Service connection for non-scar residuals of a right thigh 
infection is denied.

Entitlement to more than a 10 percent rating for a scar of 
the right thigh is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


